Citation Nr: 0411252	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1965 to 
July 1974, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In this case, the Board observes that the veteran has not been 
afforded a VA examination in connection with his claim for service 
connection for bilateral hearing loss.  Both the veteran and his 
representative have argued that the claim should be remanded for 
such an examination and for a medical opinion.  Although there is 
no evidence showing complaint, treatment, or diagnosis of 
bilateral hearing loss in service, the veteran has reported that 
he worked as a jet engine mechanic for many years.  Thus, it 
appears that the veteran was likely exposed to loud noise during 
his period of service.  Additionally, in his June 2003 VA Form 9, 
the veteran stated that he had bad hearing that had been getting 
worse for years.  He also related that a nurse practitioner had 
informed him that he had damage in both of his ears, which was 
likely related to his noise exposure in service.  Further, VA 
outpatient records dated in July 2002 indicated that the veteran 
reported that he had some problems with hearing impairment.  On 
physical examination at the time, the examiner noted that the 
veteran's tympanic membrane was dull in the right ear and 
distorted with some refraction in the left ear.  Although gross 
hearing was reported to be intact, no audiometry testing was 
conducted at the time.  In light of these circumstances, the Board 
is of the opinion that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and etiology 
of any bilateral hearing loss that may be present.

Therefore, in order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA examination to determine 
the nature and etiology of any bilateral hearing loss that may be 
present.   Any and all studies, tests, and evaluations deemed 
necessary by the examiner should be performed.  The examiner is 
requested to review all pertinent records associated with the 
claims file and to indicate whether the veteran has current 
bilateral hearing loss.  If the veteran does have current hearing 
loss, the examiner is requested to comment on whether it is at 
least as likely as not that the current disorder is etiologically 
related to any noise the veteran was exposed to during service, or 
otherwise related to his military service.  A clear rationale for 
all opinions would be helpful and a discussion of the facts and 
medical principles involved would be of considerable assistance to 
the Board.  Since it is important "that each disability be viewed 
in relation to its history [,]" 38 C.F.R. § 4.1 (2003), copies of 
all pertinent records in the appellant's claims file, or in the 
alternative, the claims file, must be made available to the 
examiner for review.

2.  In addition to the development requested above, the claims 
file should be reviewed to ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any applicable legal precedent. 

When the development requested has been completed, the case should 
be reviewed by the RO on the basis of additional evidence.  If the 
benefit sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



